IN THE SUPREME COURT OF THE STATE OF DELAWARE

HAKIEM ANDERSON,                        §
                                        §      No. 64, 2021
      Defendant Below, Appellant,       §
                                        §      Court Below: Superior Court
      v.                                §      of the State of Delaware
                                        §
STATE OF DELAWARE,                      §      C.A. No. 1508015476 A&B
                                        §
      Plaintiff Below, Appellee.        §


                              Submitted: March 23, 2022
                               Decided: April 13, 2022


Before SEITZ, Chief Justice; VALIHURA, and VAUGHN, Justices.


                                      ORDER

      This 13th day of April 2022, having considered this matter on the briefs and oral

arguments of the parties and the record below, and having concluded that the same should

be affirmed on the basis of and for the reasons assigned by the Superior Court in its

Amended Order dated February 2, 2021, and the Commissioner’s Report and

Recommendation dated October 19, 2020 which the Superior Court adopted.

      NOW, THEREFORE, IT IS ORDERED that the judgments of the Superior Court

be and the same hereby are AFFIRMED.

                                        BY THE COURT:

                                        /s/ Karen L. Valihura
                                        Justice